DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In response to the preliminary amendment filed 09/29/2020, claims 1-20 were canceled and new claims 21-40 were added. Therefore, claims 21-40 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“communication device configured to - corresponding to element 230 in Fig. 4” in claim 22.
“a stopper configured to- corresponding to the description of paragraph 0009 of the application publication” in claim 24.
“external computing device configured for – corresponding to element 130 in Fig. 1” in claim 26.
“sensor device configured for – corresponding to element 210 in Fig. 4” in claim 29.
“electrode configured to - corresponding to elements 212 and 214 in Fig. 4” in claim 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 30-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30-35 recites the limitation "the material being transported in the material conduit" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution the claims will be interpreted as if they depend on claim 23.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
9.	Claims 21-30, 37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-20 of U.S. Patent No. 9,967,696. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

10.	Claims 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 18 of U.S. Patent No. 9,967,696 in view of Kilian et al. (Kilian; WO 2007/096849).

However, as shown by Kilian, it was well known in the art of monitoring transported material that the material being transported in a material conduit comprises a liquid (E.g. page 5, lines 18-26 and page 4, line 10).
It would have been obvious to one of ordinary skill in the art of monitoring systems before the effective filling date of the claimed invention to include the teaching of Kilian to enable monitoring characteristic of a desired material that is being transported in a material conduit in order to satisfy system needs and/or environment requirement.
For claim 32-35 of the present application, claims 1, 9 and 18 of U.S. Patent No. 9,967,696 discloses everything in the claims except that the material being transported in the material conduit comprises a gas, a vapor, a plasma, and/or a solid.
Although Kilian fails to expressly the material being transported in the material conduit comprises a gas, a vapor, a plasma, and/or a solid, Kilian teaches the material being transported in the material conduit comprises a fluid and/or a liquid [E.g. page 10, lines 1-4, page 4, line 10 and page 5, lines 18-26]. However, having the material being transported in the material conduit comprises a gas, a vapor, a plasma, and/or a solid fails to yield unexpected results; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kilian to include the material being transported in the material conduit comprises a gas, a vapor, a plasma, and/or a solid because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Kilian
.

11.	Claims 36, 38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 18 of U.S. Patent No. 9,967,696 in view of Aramburu (US 2015/0070188).
For claims 36, 38 and 40 of the present application, claims 1, 9 and 18 of U.S. Patent No. 9,967,696 discloses everything in the claims except that the use of the system for chemical monitoring, vaccine monitoring, medication monitoring, medication authentication, wine monitoring, foodstuffs monitoring, water monitoring, and the monitoring of chemicals undergoing a chemical reaction.
Although Aramburu fails to expressly disclose the use of the system for chemical monitoring, vaccine monitoring, medication monitoring, medication authentication, wine monitoring, foodstuffs monitoring, water monitoring, and the monitoring of chemicals undergoing a chemical reaction, Aramburu teaches the use of the system of for foodstuffs monitoring [E.g. 0024, 0068, 0071-0072]. However, having the use of the system for chemical monitoring, vaccine monitoring, medication monitoring, medication authentication, wine monitoring, water monitoring, and the monitoring of chemicals undergoing a chemical reaction fails to yield unexpected results; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aramburu to include the use of the system for chemical monitoring, vaccine monitoring, medication monitoring, 
It would have been obvious to one of ordinary skill in the art of monitoring systems before the effective filling date of the claimed invention to include the teaching of Aramburu to enable monitoring characteristic of a desired material in order to satisfy system needs and/or environment requirement which require and/or need to monitor such material.

12.	Claims 21-30, 37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9, 11-13 and 15 of U.S. Patent No. 10,194,295. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

s 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,194,295 in view of Kilian et al. (Kilian; WO 2007/096849).
For claim 30 of the present application, claim 1 of U.S. Patent No. 10,194,295 discloses everything in the claims except that the material being transported in the material conduit comprises a liquid.
However, as shown by Kilian, it was well known in the art of monitoring transported material that the material being transported in a material conduit comprises a liquid (E.g. page 5, lines 18-26 and page 4, line 10).
It would have been obvious to one of ordinary skill in the art of monitoring systems before the effective filling date of the claimed invention to include the teaching of Kilian to enable monitoring characteristic of a desired material that is being transported in a material conduit in order to satisfy system needs and/or environment requirement.
For claim 32-35 of the present application, claim 1 of U.S. Patent No. 10,194,295 discloses everything in the claims except that the material being transported in the material conduit comprises a gas, a vapor, a plasma, and/or a solid
Although Kilian fails to expressly the material being transported in the material conduit comprises a gas, a vapor, a plasma, and/or a solid, Kilian teaches the material being transported in the material conduit comprises a fluid and/or a liquid [E.g. page 10, lines 1-4, page 4, line 10 and page 5, lines 18-26]. However, having the material being transported in the material conduit comprises a gas, a vapor, a plasma, and/or a solid fails to yield unexpected results; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kilian to include the material being transported in the 
It would have been obvious to one of ordinary skill in the art of monitoring systems before the effective filling date of the claimed invention to include the teaching of Kilian to enable monitoring characteristic of a desired material that is being transported in a material conduit in order to satisfy system needs and/or environment requirement.

14.	Claims 36, 38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,194,295 in view of Aramburu (US 2015/0070188).
For claims 36, 38 and 40 of the present application, claim 1 of U.S. Patent No. 10,194,295 discloses everything in the claims except that the use of the system for chemical monitoring, vaccine monitoring, medication monitoring, medication authentication, wine monitoring, foodstuffs monitoring, water monitoring, and the monitoring of chemicals undergoing a chemical reaction.
Although Aramburu fails to expressly disclose the use of the system for chemical monitoring, vaccine monitoring, medication monitoring, medication authentication, wine monitoring, foodstuffs monitoring, water monitoring, and the monitoring of chemicals undergoing a chemical reaction, Aramburu teaches the use of the system of for foodstuffs monitoring [E.g. 0024, 0068, 0071-0072]. However, having the use of the system for chemical monitoring, vaccine monitoring, medication monitoring, medication authentication, wine monitoring, water monitoring, and the monitoring of chemicals undergoing a chemical reaction 
It would have been obvious to one of ordinary skill in the art of monitoring systems before the effective filling date of the claimed invention to include the teaching of Aramburu to enable monitoring characteristic of a desired material in order to satisfy system needs and/or environment requirement which require and/or need to monitor such material.

15.	Claims 21-29, 32 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,779,146 in view of Aramburu (US 2015/0070188).
For claims 21-29, 32, 37 and 39 of the present application, claim 1 of U.S. Patent No. 10,779,146 discloses everything in the claims except that determining a not directly measurable characteristic of the material.
However, as shown by Aramburu, it was well known in the art of determining measurable characteristic a material to include determining a not directly measurable characteristic of a material [E.g. 0062-0067, Fig. 9 and 10].
It would have been obvious to one of ordinary skill in the art of monitoring systems before the effective filling date of the claimed invention to include the teaching of Aramburu to enable determining a not directly measurable characteristic of the material in order to enable 
For claims 36, 38 and 40 of the present application, claim 1 of U.S. Patent No. 10,779,146 discloses everything in the claims except that the use of the system for chemical monitoring, vaccine monitoring, medication monitoring, medication authentication, wine monitoring, foodstuffs monitoring, water monitoring, and the monitoring of chemicals undergoing a chemical reaction.
Although Aramburu fails to expressly disclose the use of the system for chemical monitoring, vaccine monitoring, medication monitoring, medication authentication, wine monitoring, foodstuffs monitoring, water monitoring, and the monitoring of chemicals undergoing a chemical reaction, Aramburu teaches the use of the system of for foodstuffs monitoring [E.g. 0024, 0068, 0071-0072]. However, having the use of the system for chemical monitoring, vaccine monitoring, medication monitoring, medication authentication, wine monitoring, water monitoring, and the monitoring of chemicals undergoing a chemical reaction fails to yield unexpected results; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aramburu to include the use of the system for chemical monitoring, vaccine monitoring, medication monitoring, medication authentication, wine monitoring, water monitoring, and the monitoring of chemicals undergoing a chemical reaction because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Aramburu.
It would have been obvious to one of ordinary skill in the art of monitoring systems before the effective filling date of the claimed invention to include the teaching of Aramburu to .

16.	Claims 30-31 and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,779,146 in view of Kilian et al. (Kilian; WO 2007/096849).
For claims 30-31 of the present application, claim 1 of U.S. Patent No. 10,779,146 discloses everything in the claims except that the material being transported in the material conduit comprises a fluid and/or liquid.
However, as shown by Kilian, it was well known in the art of monitoring transported material that the material being transported in a material conduit comprises a liquid (E.g. page 10, lines 1-4, page 4, line 10 and page 5, lines 18-26).
It would have been obvious to one of ordinary skill in the art of monitoring systems before the effective filling date of the claimed invention to include the teaching of Kilian to enable monitoring characteristic of a desired material that is being transported in a material conduit in order to satisfy system needs and/or environment requirement.
For claim 33-35 of the present application, claim 1 of U.S. Patent No. 10,779,146 discloses everything in the claims except that the material being transported in the material conduit comprises a vapor, a plasma, and/or a solid
Although Kilian fails to expressly the material being transported in the material conduit comprises a gas, a vapor, a plasma, and/or a solid, Kilian teaches the material being transported in the material conduit comprises a fluid and/or a liquid (E.g. page 10, lines 1-4, page 4, line 10 and page 5, lines 18-26). However, having the material being transported in the material conduit 
It would have been obvious to one of ordinary skill in the art of monitoring systems before the effective filling date of the claimed invention to include the teaching of Kilian to enable monitoring characteristic of a desired material that is being transported in a material conduit in order to satisfy system needs and/or environment requirement.

Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19.	Claims 21-22, 26-28, 37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aramburu (US 2015/0070188).

a sensor device [Fig. 1: set of sensors 300], the sensor device comprising at least one electrode to measure at least one signal relating to an electrical property of material [E.g. 0033: Sensors that can be used include…electrical conductivity meter (e.g., a potentiometric EC meter, an inductive EC meter, etc.),… the electrical conductivity meter, the electrical conductivity meter includes a first and second electrode serially and concentrically arranged along the longitudinal axis of the probe. The electrical conductivity meter can additionally include an electrical insulator that electrically isolates the first electrode from the second electrode. The electrical conductivity meter can additionally include a second electrical insulator that electrically insulates the first electrode from the remainder of the probe body…];
a processor in communication with the sensor device, the processor configured to apply machine learning for determining a not directly measurable characteristic of the material based on at least the at least one signal relating to an electrical property of the material, the machine learning applied via a machine learning model trained with library data to recognize the not directly measurable characteristic of the material, the library data relating previously measured signals relating to the electrical property of the material to known not directly measurable characteristics of the material [E.g. 0065: Processing the parameter data functions to generate the output S220 based on the parameter data. The parameter data is preferably processed by comparing the data for a given user or plurality of users with a set of reference points, but can alternatively include comparing the data associated with a user or monitoring device 10 with historical measurements associated with the user or monitoring device 10, calculating a result based on the parameter data, or processing the data in any other suitable The reference points are preferably generated by machine learning modules that were trained on the set of historical parameter data for a plurality of monitoring devices. The machine learning modules can additionally be trained on any other suitable set of inputs. Machine learning techniques can include supervised learning, statistical classification, unsupervised learning, association rule learning, clustering, or any other suitable learning method. Examples of machine learning techniques include artificial neural network, Baysean satatistics, decision trees, group method data handling, learning automata, symbolic machine learning, data clustering, or any other suitable techniques, 0066: The parameter data is preferably determined from raw measurement values measured by one or more sensors on the monitoring device (e.g., electrical signals from the sensor). Examples of determining the parameter data can include determining the parameter value based on the measurements from the monitoring devices associated with a first substrate mass, determining the parameter value based on the measurements from the monitoring devices associated with a first and second substrate mass, or detecting the parameter based on any other suitable combination of information. The determined parameter value can be the nitrogen, phosphorous, and/or potassium concentration, the ratio of any one of the aforementioned ions relative to the other ions, the concentration and/or ratio of micronutrients, or any other suitable measure of a stressor indicator. The parameter value can be determined based on the amount, rate, and/or acceleration of measurement value deviation. For example, the ratio of nitrogen to potassium and phosphorous in a substrate can be determined based on the rate of measured electrical conductivity change. The parameter value can additionally or alternatively be the precipitation rate (e.g., determined based on the soil sensor measurements), evaporation rate (e.g., determined based on ambient environment and/or soil sensor measurements), or any other suitable characterization of water content. The parameter 
For claim 22, Aramburu discloses an electrical circuit;
a communication device [Fig. 1:: data communication mechanism 200] in communication with the sensor device via the electrical circuit and in communication with the processor via a network, the communication device configured to receive measurement data corresponding to the at least one signal from the sensor device and to transmit the measurement data to the processor via the network [E.g. 0027-0029];
a power source [Fig. 1: power source 100] to power the sensor device, communication device, and electrical circuit [E.g. 0025-0026]; and
a body [Fig. 1: housing 700] to house the sensor device and the communication device [E.g. 0047-0050, Fig. 2].
For claim 26, Aramburu discloses wherein the processor comprises an external computing device [Fig. 9: remote computing system] remote from the sensor device, the external computing device configured for data communication with the communication device, the external computing device comprising a database comprising library data relating one or more signals relating to electrical properties of the material to characteristics of the material [E.g. 0063: monitoring device data analysis includes receiving parameter data from a set of monitoring devices 10 S200, determining an output based on the parameter data S220, and sending the output to a user device 900 associated with the remote probe S300. The method can additionally 
For claim 27, Aramburu discloses wherein the processor is further configured to contribute the at least one signal relating to an electrical property of the material and the determined not directly measurable characteristic of the material to the database [E.g. 0068].
For claim 28, Aramburu discloses wherein the power source is selected from a group consisting of: a power harvesting circuit, a battery, a solar cell, and an alternating current electrical power adapter [E.g. 0025-0026].
For claim 37, is interpreted and rejected as discussed with respect to claim 21.
For claim 39, is interpreted and rejected as discussed with respect to claim 21.

Claim Rejections - 35 USC § 103
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



22.	Claims 23 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Aramburu in view of Kilian et al. (Kilian; WO 2007/096849).
For claim 23, Aramburu fails to expressly disclose wherein the body is attachable to a material conduit for transporting the material, the at least one electrode of the sensor device extending into an interior of the material conduit.
However, as shown by Kilian, it was well known in the art of monitoring devices to include the body is attachable to a material conduit for transporting the material, the at least one electrode of the sensor device extending into an interior of the material conduit [E.g. Page 5 lines 18-26].
It would have been obvious to one of ordinary skill in the art of monitoring systems before the effective filling date of the claimed invention modify Aramburu with the teaching of Kilian in order to enable monitoring characteristic of a material that is being transported in a material conduit and thereby improve the overall monitoring system by allowing the monitoring to occur at all times.
E.g. page 10, lines 1-4, page 4, line 10 and page 5, lines 18-26).
For claim 31, Kilian further teaches wherein the material being transported in the material conduit comprises a liquid (E.g. page 5, lines 18-26 and page 4, line 10).
For claims 32-35, although Aramburu in view of Kilian fails to expressly the material being transported in the material conduit comprises a gas, a vapor, a plasma, and/or a solid, Kilian teaches the material being transported in the material conduit comprises a fluid and/or a liquid [see analysis of claims 30-31]. However, having the material being transported in the material conduit comprises a gas, a vapor, a plasma, and/or a solid fails to yield unexpected results; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aramburu in view of Kilian to include the material being transported in the material conduit comprises a gas, a vapor, a plasma, and/or a solid because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Aramburu in view of Kilian

23.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Aramburu in view of Minteer et al. (Minteer; US 2014/0116158).
For claim 29, Aramburu fails to expressly disclose wherein one or more of the sensor device and the processor are configured to perform an analytical methodology selected from a group consisting of: potentiometry, coulometry, voltammetry, impedance spectroscopy, square wave voltammetry, stair-case voltammetry, cyclic voltammetry, alternating current voltammetry, amperometry, pulsed amperometry, galvanometry, and polarography.
selected from a group consisting of: coulometry, impedance spectroscopy, square wave voltammetry, cyclic voltammetry and amperometry [E.g. 0041].
It would have been obvious to one of ordinary skill in the art of monitoring systems before the effective filling date of the claimed invention modify Aramburu with the teaching of Minteer in order to provide an analytical method that can provide an accurate characteristic about the monitored material according to different system needs thereby achieve optimal monitoring of the characteristic of the material.

24.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Aramburu.
For claim 36, although Aramburu fails to expressly disclose the use of the system of claim 21 for chemical monitoring, vaccine monitoring, medication monitoring, medication authentication, wine monitoring, foodstuffs monitoring, water monitoring, and the monitoring of chemicals undergoing a chemical reaction, Aramburu teaches the use of the system of for foodstuffs monitoring  [E.g. 0024, 0068, 0071-0072]. However, having the use of the system for chemical monitoring, vaccine monitoring, medication monitoring, medication authentication, wine monitoring, water monitoring, and the monitoring of chemicals undergoing a chemical reaction fails to yield unexpected results; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aramburu to include the use of the system for chemical monitoring, vaccine monitoring, medication monitoring, medication authentication, wine monitoring, water monitoring, and the monitoring of chemicals undergoing a chemical reaction because such a modification would have 
For claim 38, is interpreted and rejected as discussed with respect to claim 36.
For claim 40, is interpreted and rejected as discussed with respect to claim 36.

Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Kaushal et al. (US Pat. No. 8,396,582)
	Sheppard et al. (US 2003/0008340)
	Wright et al. (US 2016/0252440)

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689